 Case: 1:18-cv-00117-SEP Doc. #: 150 Filed: 09/30/20 Page: 1 of 6 PageID #: 805




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MATTHEW GLENN BRYANT,                             )
                                                  )
           Plaintiff,                             )
                                                  )
                                                  )
      v.                                          )          No. 1:18-CV-117-SEP
                                                  )
COUNTY OF CAPE GIRARDEAU                          )
District of Missouri, et al.,                     )
                                                  )
           Defendants.                            )


                                    Memorandum and Order

       This matter is before the Court on Plaintiff Matthew Glenn Bryant’s (“Bryant”) current

and fourth Motion to Appoint Counsel (Doc. [149]) and on three pending Motions to Dismiss

brought by Defendants. Docs. [127], [130], [139]. The first was brought by Defendants Pewitt

and Earnheart under both Rule 26(a) and Rule 41(b), for Plaintiff’s failure to comply with his

initial disclosures by the date provided in the Case Management Order. Docs. [127] and [128].

The second was brought by Defendant County of Cape Girardeau and is a Motion to Compel

and/or for Dismissal. Doc. [130]. The third is a Motion to Compel and/or for Dismissal filed on

February 25, 2020, by Defendant Cape Girardeau County, based again on Plaintiff’s lack of

response to multiple discovery requests. Doc. [139]. For the reasons stated below, the Court

will deny Plaintiff’s Motion to Appoint Counsel, grant the Motion to Dismiss under 41(b) (Doc.

[127] and [128]), and dismiss this case without prejudice.

I.     Background

       On May 21, 2018, Plaintiff filed a complaint under 42 U.S.C. § 1983 alleging violations

of his constitutional rights arising out of lack of medical care at the Cape Girardeau County Jail.

                                                 1
 Case: 1:18-cv-00117-SEP Doc. #: 150 Filed: 09/30/20 Page: 2 of 6 PageID #: 806




Plaintiff has a history of mental illness and has taken prescription medications to treat multiple

mental health problems for much of his life. He claims that, while incarcerated at the Cape

Girardeau County Jail, he was denied necessary medications after specifically requesting them.

Plaintiff brought suit against many defendants, including the County of Cape Girardeau and Ned

Boyd, the U.S. Marshal for the Eastern District of Missouri.

       Plaintiff filed his complaint pro se but immediately requested appointed counsel. Doc.

[3]. Plaintiff stated he needed an attorney because of the complicated medical issues in the case.

That request was denied on November 29, 2018, because neither the factual nor legal issues were

complicated enough to warrant appointment of counsel. Doc. [9]. On March 22, 2019, Plaintiff

filed a second Motion to Appoint Counsel, (Doc. [73]), citing his inadequate legal skills, but that

request also was denied. Doc. [80]. On October 24, 2019, Plaintiff filed a third request, (Doc.

[123]), which was denied because it did not assert a basis different from his earlier motions.

Doc. [129]. Plaintiff’s current Motion to Appoint Counsel was filed on September 28, 2020, and

Plaintiff now requests an attorney because of his mental health issues, his lack of legal

knowledge, and his lack of access to a law library. Doc [149].

       Also at issue are Defendants’ several motions to dismiss. On July 8, 2019, Defendants

Pewitt and Earnheart moved to dismiss this case under Rule 41(b) after Plaintiff failed to submit

his initial disclosures by the date provided in the Case Management Order. Docs. [97] and [98].

Defendant Boyd filed a similar motion roughly one month later. Doc. [115]. In response to

these motions, Plaintiff requested a 60-day extension “on [his] case.” Doc. [116]. The Court

was unsure what deadline Plaintiff sought to extend, but liberally construed Plaintiff’s request as

a motion seeking extension of all missed deadlines. Doc. [119]. The Court granted Plaintiff’s

motion but warned him that all future extensions would be contingent upon a timely request and



                                                 2
 Case: 1:18-cv-00117-SEP Doc. #: 150 Filed: 09/30/20 Page: 3 of 6 PageID #: 807




showing of good cause. Id. Despite this 60-day extension, Plaintiff still did not complete his

initial disclosures. Instead, he requested another 60-day extension, Doc. [126], which was

denied. Doc. [129].

       Defendants Pewitt and Earnheart filed another Motion to Dismiss on December 30, 2019,

based on Plaintiff’s continued failure to complete his initial disclosures, which is the first of the

three dismissal motions that are currently pending. Doc. [127]. On January 1, 2020, Defendants

filed a Motion to Compel and/or for Dismissal because Plaintiff still had not responded to any

discovery requests. Doc. [130]. Defendant Cape Girardeau County then filed a pending Motion

to Compel and/or for Dismissal on February 25, 2020, based again on Plaintiff’s lack of response

to multiple discovery requests. Doc. [139]. To this day, Plaintiff has not responded to any of

these three motions.

       On August 28, 2020, the Court issued an Order requiring Plaintiff to show cause why

Defendant’s December 30, 2019, Motion to Dismiss under Rule 41(b) should not be granted.

Doc. [146]. The Court gave Plaintiff three weeks to respond to its Order to Show Cause, but

Plaintiff responded 10 days later with a Motion for Extension of Time to File Response/Reply,

requesting a 90-day extension due to the COVID-19 pandemic and lack of adequate access to a

law library. Doc. [147]. In its Order to Show Cause, the Court articulated its concern that

Plaintiff’s failure to respond to Defendants’ filings may have been due to his not receiving notice

of activity in this case, (Doc. [146]) but Plaintiff’s prompt response to the Court’s August 28th

Order alleviated that concern. Given Plaintiff’s evident receipt of the Court’s Order and the fact

that responding to it should not have required legal research or argumentation, the Court denied

Plaintiff’s request for 90 extra days, but granted him an additional week to respond to the Order

to Show Cause, giving Plaintiff until September 25, 2020. Doc. [148].



                                                  3
 Case: 1:18-cv-00117-SEP Doc. #: 150 Filed: 09/30/20 Page: 4 of 6 PageID #: 808




       On September 25, 2020, rather than responding to the Order to Show Cause, Plaintiff

filed another Motion to Appoint Counsel. Doc. [149]. Plaintiff stated that he “ha[s] not ignored

the courts orders,” that he “ha[s] been transferred to many different facilities,” and that he

“find[s] it hard to answer motions” because he is not familiar with the law, does not have

adequate access to a law library, and also does not get his mail in a timely manner. Id. He also

claims to have “requested an attorney many times because of [his] mental health issues” but been

denied. Id.

II.    Discussion

       There is no constitutional or statutory right to appointed counsel in civil cases. Nelson

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). The Eighth Circuit has

provided a list of factors for district courts to consider when deciding whether appointing counsel

is warranted. These include the “factual and legal complexity of the underlying issues, the

existence of conflicting testimony, and the ability of the indigent plaintiff to investigate the facts

and present his claims.” Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013). The Court denied

Plaintiff’s previous Motions to Appoint Counsel because this case lacks complex legal or factual

issues. Doc. [9], [80], [129]. Because Plaintiff has asserted no new facts or legal claims since

those motions were denied, there is no new basis for the appointment of counsel on the basis of

the case’s complexity.

       Contrary to Plaintiff’s claim in his most recent request, his previous three were not based

on his “mental health issues.” Docs. [3], [73], [123]. That ground for the appointment for

counsel is new, and Plaintiff offers no facts to support the suggestion that his “mental health

issues” prevent him from litigating his case. Neither does he persuade the Court that the

limitations of incarceration (e.g., failure to get his mail promptly and lack of “adequate access”



                                                  4
 Case: 1:18-cv-00117-SEP Doc. #: 150 Filed: 09/30/20 Page: 5 of 6 PageID #: 809




to a law library) make him peculiarly ill-equipped to prosecute his case. Many of the Court’s pro

se litigants contend with similar obstacles, and the Court is prepared to make significant

allowances for them provided a Plaintiff proceeds as diligently as possible and in good faith.

Plaintiff here has failed to demonstrate that any such structural limitation explains his failure to

respond to so many filings over so long. Since this Court issued its Order to Show Cause, one

month ago, Plaintiff has provided two responses—both cogent, timely, and even strategically

sophisticated. Therefore, the Court finds no basis for concluding that Plaintiff’s circumstances

prevent him from investigating the facts or presenting his claims. Accordingly, Plaintiff’s fourth

Motion to Appoint Counsel is denied.

       Federal Rule of Civil Procedure 41(b) permits a defendant to move to dismiss a case

based on a plaintiff’s failure to prosecute or a plaintiff’s failure to comply with a court order.

Here, despite an initial extension, followed by repeated motions from Defendants and the

passage of considerable additional time, Plaintiff still has not answered Defendants’ requests or

filings. The initial Case Management Order was filed May 21, 2019, requiring initial disclosures

by June 20, 2019. Doc. [90]. More than a year later, Plaintiff has still not complied with that

requirement. Defendants forwarded Plaintiff various interrogatories and requests for production

on or about September 20, 2019, and sent a letter to Plaintiff requesting a response on January

31, 2020, but Defendants have still not received any response from Plaintiff. Defendants have

moved to dismiss for failure to disclose initial filings and to respond to these multiple discovery

requests. Plaintiff has failed to respond to any of those motions.

       The Court is sympathetic to Plaintiff’s constraints, but those constraints do not

adequately explain, much less justify, the duration and consistency of his failure to respond to

Defendants’ filings—especially when juxtaposed with his cogent and timely responses to the



                                                  5
 Case: 1:18-cv-00117-SEP Doc. #: 150 Filed: 09/30/20 Page: 6 of 6 PageID #: 810




Court. The Court will therefore grant Defendants’ Motion to Dismiss under Rule 41(b) for

failure to prosecute Doc. [127] and deny the remaining two pending Motions to Dismiss as moot.

The Court hastens to note that its dismissal of Plaintiff’s Complaint will be without prejudice,

leaving Plaintiff free to refile his lawsuit when he is prepared to litigate it, provided he complies

with any applicable statutory limitations. See Johnson v. Crockett, 541 F. App’x 727, 728 (8th

Cir. 2013).

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Appoint Counsel (Doc. [149]) is

DENIED.

       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (Doc. [127]) is

GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint is DISMISSED without

prejudice for failure to prosecute.

       IT IS FINALLY ORDERED that all other pending motions are DENIED as moot.

(Docs. [130], [132], [136], [139], and [140]).

       An appropriate Order of Dismissal shall accompany this Memorandum and Order.

       Dated this 30th day of September, 2020.



                                                   SARAH E. PITLYK
                                                   UNITED STATES DISTRICT JUDGE




                                                  6
